        CASE 0:20-cv-01341-SRN-HB Doc. 54 Filed 05/18/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 Jeremy Jones,                                  Case No. 20-cv-1341 (SRN/HB)

                      Petitioner,

 v.                                                        ORDER

 Warden J. Fikes,

                      Respondent.


Jeremy Jones, Reg. No. 29510-076, FCI-Sandstone, J Unit, P.O. Box 1000, Sandstone,
MN 55072, petitioner pro se.

Andrew Tweeten, Ana H. Voss, and Andrew Tweeten, United States Attorney’s Office,
600 United States Courthouse, 300 South Fourth Street, Minneapolis, MN 55415, for
Respondent.


      This matter is before the Court on Petitioner Jeremy Jones’s Emergency Motion

Pursuant to 18 U.S.C. § 3622 [Doc. No. 49] and a Report and Recommendation by

Magistrate Judge Hildy Bowbeer [Doc. No. 53]. No party objected to the Report and

Recommendation. Accordingly, IT IS HEREBY ORDERED that:

  1. Petitioner Jeremy Jones’s Emergency Motion Pursuant to 18 U.S.C. § 3622 [Doc.

      No. 49] is DENIED; and

  2. The Report and Recommendation [Doc. No. 53] is ADOPTED.

Dated: May 18, 2021                         s/Susan Richard Nelson
                                            SUSAN RICHARD NELSON
                                            United States District Judge
